DETAILED ACTION

Status of Claims
Claims 1, 3, 6, 7, 9, 11, 13, 14, 16, and 18-21 are pending.  Of the pending claims, claims 1, 3, 6, 7, 9, 11, 13, 14, 16, and 21 are presented for examination on the merits, and claims 18-20 are withdrawn from examination.
Claims 1, 6, 13, and 21 are currently amended.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was filed on 10/20/2021.  The information disclosure statement is being considered by the examiner.

Status of Previous Objection to the Specification
The previous objection to the specification is withdrawn in view of the amendments to claims 1 and 21.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1, 3, 6, 7, 9, 11, 13, 14, 16, and 21 under 35 U.S.C. § 112(a) is withdrawn in view of the amendments to claims 1 and 21.
The previous rejection of claims 4, 12, and 15 under 35 U.S.C. § 112(a) is moot in view of the canceled status of the claims.
The previous rejections of claims 6, 7, 9, 11, 13, 14, and 16 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claim 6.
The previous rejections of claims 12 and 15 under 35 U.S.C. § 112(b) are moot in view of the canceled status of the claims.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6, 7, 9, 11, 13, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, there is antecedent basis for the limitation “the step of disposing the plurality of additional layers.”
Further regarding claim 6, the claim is indefinite because it recites additional method steps even though the preamble of claim 1 is limited by the transitional phrase “consisting of.”  Per MPEP § 2111.03(II), a claim which depends from a claim which “consists of” the recited steps (or elements) cannot add a step (or element).  In the present instance, the preamble of claim 1, the claim upon which claim 6 indirectly depends, recites the transitional phrase “consisting of” and restricts the steps to forming a slurry, creating a raw first layer, applying a magnetic field to the first raw layer, curing the raw first layer, creating a second raw layer, applying a magnetic field to the raw second layer, and curing the second layer.  The preamble of claim 6, however, recites 
Regarding claims 7, 9, 11, 13, 14, and 16, the claims are likewise rejected, as they require all of the limitations of claim 6.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0099940 (A1) to Dardona et al. (“Dardona”) in view of US 2004/0001973 (A1) to Gao et al. (“Gao”) and further in view of US 2005/0104241 (A1) to Kritchman et al. (“Kritchman”).
Regarding claim 21, Dardona teaches a method of making a magnet.  Title; para. [0001].  The method includes the following steps: (a) providing an ink (slurry) containing magnetic powder and photopolymer (binder material) (para. [0010]); (b) creating an ink layer (raw first layer) (para. [0029]); (c) curing the layer by exposing the layer to light (applying a first curing step) (para. [0010], [0031]); and (d) apply subsequent layer(s) (second raw layer) on top of the previous layer (second layer attached to the first layer) and curing those layers until the magnet is formed (applying a second curing step) (para. [0031], [0035]).  FIG. 1. 
The magnet can be exposed to a magnetic field during curing in order to align magnetic domains in the powder (locking the orientation of the magnetic powder in the desired direction).  Para. [0041].
The ink (slurry) is soft and flowable in an uncured (raw) condition.  Para. [0010].  It inherently possesses a level of viscosity.   
The transitional phrase “consisting of” as it pertains to the first curing step and the second curing step is satisfied by the soft cure that occurs after the deposition of each layer because the curing is the only step occurring during the soft cure.  Para. [0031], [0035].
Dardona teaches that the magnetic powder can be a hard magnetic powder, such as of the NdFeB type (para. [0013]), but does not specify dysprosium or terbium.
Gao, directed to cured magnets, teaches that rare earth magnets can contain heavy rare earths in full or in part of the rare earth component of the alloy.  In one example, dysprosium can be 34-39 wt.% of the alloy.  Para. [0030].  In another example, dysprosium can be 23-28 wt.% of the alloy.  Para. [0031].  In another example, dysprosium can be 30-35 wt.% of the alloy.  Para. [0032].  The composition of the alloy determines the coercive force of the magnet.  Para. [0030]-[0034].  It would have been obvious to one of ordinary skill in the art to have selected the particular percentage of rare earth element in the alloy powder of Dardona because it would permit the manufacturer to customize the coercive force of the magnet made by the printing process.
Dardona teaches applying ultraviolet light to cure the ink (para. [0010]), but does not specify that light being in the form of a laser.
Kritchman, directed to three dimensional printing, discloses that liquid polymer can be solidified by computer scanning a focused ultra-violet laser over the surface of the liquid.  Para. [0005].  It would have been obvious to one of ordinary skill in the art to have applied the laser light of Krtichman as the source of the ultraviolet energy in Dardona because the laser achieves Dardona’s objective of curing a layer of photopolymer ink.

Allowable Subject Matter
Claims 1 and 3 are allowed.
Claims 6, 7, 9, 11, 13, 14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered.
Applicant’s position is that claim 21 is distinguished from Dardona because Dardona requires two curing steps (soft-curing and post-curing), whereas the claimed invention limits the curing to only a single curing for each layer.
In response, this is not persuasive because the argument is not commensurate in scope with the invention as claimed.  Applicant’s argument presumes that the transitional phrase “consisting of” excludes prior art that teaches any second or subsequent curing that occurs after an initial curing step.  However, the transitional phrase “consisting of” applies only to the step that it immediately modifies.  See MPEP § 
It is noted that the preamble of claim 21 recites the open-ended transitional phrase “comprising,” which does not exclude prior art that teaches additional, unrecited method steps.  Therefore, the post-curing step of Dardona is permitted within the scope of the claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 8, 2022